U.S Department of Justice

United States Attorney ; aioe istrict Court
a Texas

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT of TEXAS NOV 16 2018

United States of America

 

a
Q

 

David J. Bradley, Clerk of Court

MAGISTRATE'S NO. _ B-1¥- my- 1041

Vv.
Maximino MORALEZ-Quiroz DISTRICT CT. NO.

Nee ee ee ee ee ee”

AFFIDAVIT

On this date appeared before the Court the following Agent, who, after being duly sworn, deposed and said:
In the captioned case,

1. Alexander RAYO 3. Victor Alfonso SORIA-Escamilla
2. Habacuc ESTRADA-Soto 4,

(is)are material witness(es) for the prosecution at the trial of the above-named defendant(s) who (is)are charged
with violation of certain federal laws. The witness(es) are citizens of NICARAGUA, MEXICO ;
illegally within the United States. Should they be left to their own devices and return home, they are not subject to
extradition, and it will be impracticable to secure their presence at such time as the “) called for trial.

 

Torres, J

Investigator eet

SUBSCRIBED and sworn to before me this__16 day of November , 2018,
Liew OG eF ————s
Ronald G. Morgan
UNITED STATES MAGISTRATE JUDGE

In view of the above affidavit, it is requested of the United States Magistrate that the witness(es) named in
the affidavit be required to make bail in such amount as the United States Magistrate should see fit to assure their
presence at the trial, and should they be unable to make such bond, that they be committed to the custody of the
United States Marshal pending final disposition of the criminal case, as provided by Rule 46(b) of the Federal
Rules of Criminal Procedure.

 

 

 

It is ORDERED on this_[ eth day of Mo Umber 2018 , that the above witness(es) who
were this date brought before me be committed to the custody of the United States Marshal pending final
disposition of the above captioned case, in lieu of bail in the sum of $ 5 oto OO it ith 20s de post,

Aefibteg —
Ronald G. Morgan

UNITED STATES vaciste RATE JUDGE

 

 

 

WDT-CR-5(1)
